Per Curiam.
In this action the plaintiff seeks a legal separation, divorce, permanent and temporary *611alimony, custody of two minor children, and permanent and temporary support. She filed a motion for alimony and support pendente lite. The court held a hearing on the plaintiff’s motion hut it took no testimony. Following the hearing, the court ordered the defendant to pay to the plaintiff $1125 each month as alimony pendente lite and for support, care and maintenance of the minor children. The order further directed that the defendant pay for the maintenance of the home, utilities, and necessary medical and dental expenses. From this order the defendant has appealed. See Hiss v. Hiss, 135 Conn. 333, 64 A.2d 173.
The court actually made no finding of fact beyond finding that the parties filed financial statements pursuant to the provisions of § 380 of the Practice Book. This finding has not been attacked by the plaintiff. The remainder of what is called a finding is merely a recital of what went on at the hearing on the plaintiff’s motion. Nothing was found or concluded.
The record presents no appealable issue because no error is properly assigned in any finding or conclusion of fact.
There is no error.